Citation Nr: 1747011	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for residuals of lung cancer associated with herbicide exposure, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, which granted service connection for residuals of lung cancer associated with herbicide exposure, and assigned a 10 percent disability evaluation, effective September 24, 2010.

The Veteran testified at the RO before a Decision Review Officer at a July 2011 hearing.  A transcript of the hearing has been associated with the record.  

This matter was before the Board in July 2016.  At that time, the Board remanded the Veteran's claim of entitlement to an increased rating for residuals of lung cancer for additional development.  A supplemental statement of the case was issued in October 2016 and the case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's residuals of lung cancer associated with herbicide exposure manifests FEV-1 of 85 percent predicted, FEV-1/FVC of 92 percent predicted, and DLCO (SB) of 103 percent predicted.

2.  The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for increase rating in excess of 10 percent for residuals of lung cancer associated with herbicide exposure.



CONCLUSION OF LAW

Entitlement to a disability rating in excess of 10 percent for residuals of lung cancer associated with herbicide exposure is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.2, 4.97, Diagnostic Codes 6819-6844 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits; the Veteran was also informed of the evidence necessary to reopen a previously denied claim.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §  3.159(c)(4)(i) (2016).  The Veteran was provided an examination in February 2011 in conjunction with his underlying service connection claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§  3.159(c)(4), 3.326(a), 3.327 (2016). 

In July 2016, the Board remanded the claim for further development, including the provision of a VA examination assessing the current severity of the Veteran's service-connected disability.  A VA examination was scheduled for September 20, 2016; however, the Veteran failed to report for the examination.  See October 2016  Supplemental Statement of the Case (SSOC) (reflecting that the Veteran failed to report for his scheduled September 2016 VA examination).  See also 38 C.F.R. § 3.655 (2016). 

A review of the claims file does not reveal a copy of a letter notifying the Veteran of this examination, although he was notified in an August 2016 that he would be scheduled for a VA examination and that failure to appear for the VA examination would result in the claim being rated based on the evidence of record, or even denied.  However, the Veteran has not alleged that his absence was due to a lack of advance notice of the scheduled September 2016 VA examination and his representative has not raised such a contention, despite acknowledging receipt of the October 2016 SSOC, which expressly cites the Veteran's failure to report for that scheduled examination in continuing the denial of his claim.  See October 2016 Due Process Waiver and Request for Expedited Processing.  

Accordingly, absent any other evidence to the contrary, the Board finds that the Veteran received sufficient notification in advance of the VA examination scheduled on September 20, 2016.  The Board notes that it is not relying upon the presumption of administrative regularity to find that he was properly notified of the information necessary to substantiate his claim.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (stating that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular).  Rather, it is apparent from a review of the record that such notice was provided and received by him.

The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit recently drew a distinction between "instances where the presumption of regularity [is] premised upon independent legal authority" and instances where it is based upon "evidentiary findings."  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  
In particular, the Federal Circuit struck down the lower Court's application of the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record. Id.  (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  Specifically, the appellant in Kyhn expressly argued that he had been unable to attend his VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, the Veterans Court could not rely on evidence outside the record - specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

Here, in contrast with the situation in Kyhn, neither the Veteran nor his representative argued that there was improper notice in advance of the scheduled examination.  Therefore, this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.

The holding in Baxter was cited approvingly by the CAVC when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'"). 

Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted because neither the Veteran nor his representative has argued that there was a lack of notice, or insufficient notice, of the September 20, 2016 VA examination.  To this point, the Board observes that the Veteran's representative, in the September 2017 Informal Hearing Presentation alleges that the Veteran should be afforded a new VA examination because a copy of the letter notifying the Veteran of the date and time of the VA examination is not of record.  

For the foregoing reasons, the Board finds that the Veteran's failure to report for his scheduled September 2016 VA examination was not the result of a lack of advance notice, improper notice, or similar error on the part of VA.  The Board further finds that the Veteran has not provided any other good cause for declining to appear for that scheduled examination.

Individuals for whom a re-examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.327(a).  Pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, such as an appeal for a higher initial rating, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, which could result in denial of the claim.  See 38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565, 570 (2008) (holding that an appeal for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b)).  

While VA has a duty to assist the Veteran in the development of his claim, the duty to assist "is not always a one-way street" and, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the Veteran's choice not to submit to VA re-examination, the Board finds that VA has no remaining duty under the VCAA with regard to the provision of a medical examination and opinion in conjunction with the claim of entitlement to an initial rating in excess of 10 percent for his residuals of lung cancer associated with herbicide exposure.  Accordingly, the appeal will proceed on the evidence of record. 

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected left spontaneous pneumothorax has not materially changed and a uniform evaluation is warranted.  

The Veteran's service-connected residuals of lung cancer associated with herbicide exposure is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819-6844.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. §  4.27 (2016).  Ratings under Diagnostic Code 6844 are evaluated according to the General Rating Formula for Restrictive Lung Disease.

A 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; diffusing capacity of the lungs for carbon monoxide measured in a single breath (DLCO (SB)) of 60- to 80-percent predicted.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. Ratings in excess of 30 percent are also available but not for application under the facts of this appeal.  38 C.F.R. § 4.97, Diagnostic Code 6844.

Pulmonary function tests are required except:  (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2). 

When the pulmonary function tests are not consistent with clinical findings, evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96 (d)(3). 

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4). When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different pulmonary function test FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6). 

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d)(7).

The Board has reviewed the evidence for the entire period involved in this claim, and finds that there is no period during which the Veteran met the criteria for a disability rating in excess of 10 percent for service-connected residuals of lung cancer associated with herbicide exposure.  The evidence of record demonstrates that the Veteran's service-connected residuals of lung cancer associated with herbicide exposure are not productive of current symptoms, including impaired pulmonary function or shortness of breath on exertion.  In this regard, the Board points out that, at the February 2011 VA examination, pulmonary function testing revealed a FEV-1 of 85 percent predicted, FEV-1/FVC of 92 percent, and DLCO of 103 percent predicted.  

Based on the above, the weight of the evidence demonstrates that the Veteran's service-connected residuals of lung cancer associated with herbicide exposure is without current symptomatology or manifestations, including impaired pulmonary function or shortness of breath on exertion.  Therefore, the Board finds that the criteria for an initial disability rating in excess of 10 percent have not been met or more nearly approximated under Diagnostic Code 6844 for service-connected residuals of lung cancer associated with herbicide exposure.  38 C.F.R. §§ 4.3, 4.7.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the service-connected residuals of lung cancer associated with herbicide exposure are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected residuals of lung cancer associated with herbicide exposure, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected residuals of lung cancer associated with herbicide exposure is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with service-connected residuals of lung cancer associated with herbicide exposure, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of lung cancer associated with herbicide exposure is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


